DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the original filing of the continuing application of application 16/831,133 with issued patent 11,263,457, received 18 February 2022 and the preliminary amendment received 22 February 2022.

Claim 1 is currently amended and claims 2-20 are new.  In summary, claims 1-20 are pending in the application.

Drawings
The drawings are objected to because in fig. 6E, in the annotation example for the wallpaper, the world “roles” in the annotation box should be “rolls”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  At the beginning of the third line of the claim the “(New)” text should be deleted.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,263,457. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of patent 11,263,457 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear to one of ordinary sill in the art prior to the effective filing date of the invention that all the elements of the application claim 1 are to be found in patent claim 1 as the application claim 1 fully encompasses patent claim 1. The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic" invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,263,457. Although the claims at issue are not identical, they are not patentably distinct from each other similarly as shown for claim 1 of the instant application and claim 1 of U.S. Patent No. 11,263,457 as set forth above.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,263,457. Although the claims at issue are not identical, they are not patentably distinct from each other similarly as shown for claim 1 of the instant application and claim 1 of U.S. Patent No. 11,263,457 as set forth above.

Application 17/675,613
Patent 11,263,457 - Application 16/831,133
1. A method comprising: 

(b) generating, on a mobile device, a video depicting a ground; 

(c) generating a virtual ground that corresponds to the ground as depicted in the video; 

(d) generating, in the video, a moveable virtual edge that moves along the virtual ground in response to movement of the mobile device; 

(e) detecting, using one or more inertial sensors, movement of the mobile device as the moveable virtual edge is projected in the video; 

(f) in response to the movement, moving the moveable virtual edge from a closer position on the virtual ground to a farther position on the virtual ground that is farther from the mobile device as viewed in the video on the mobile device; 

(g) generating, on the mobile device, a virtual vertical plane at the farther position of the moveable virtual edge; 

(a+g+h+i) displaying, on the mobile device, renders of one or more virtual items on the virtual vertical plane.
1. A method comprising: 

(a) identifying, by a mobile device, a virtual item to be simulated; 

(b) generating, using an image sensor of the mobile device, a live video depicting a physical environment comprising a physical wall and a physical ground; 

(c) generating a virtual ground that, corresponds to the physical ground as depicted in the live video; 

(d) projecting, in the live video, a moveable virtual horizontal line that slides along the virtual ground in response to movement of the mobile device; 

(e) detecting, using one or more inertial sensors, movement of the mobile device while the moveable virtual horizontal line is projected in the live video; 

(f) in response to the movement, sliding the moveable virtual horizontal line from a closer position on the virtual ground to a farther position on the virtual ground that is nearer to the physical wall as viewed in the live video on the mobile device; storing the farther position of the moveable virtual horizontal line as an intersection of the physical wall and the physical ground; 

(g) generating, on the mobile device, a virtual wall that coincides with the intersection stored at the farther position of the moveable virtual horizontal line; 

(h) generating, on the mobile device, renders of the virtual item on the virtual wall using a virtual camera; 

(i) generating a modified image sequence depicting the renders of the virtual item on the physical wall; and displaying the modified image sequence on a display device of the mobile device.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic (U. S. Patent Application Publication 2015/0331970 A1, hereafter ‘970).

Regarding claim 1 (Currently Amended), Jovanovic teaches a method (‘970; Abstract) comprising: generating, on a mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA), a video depicting a ground (‘970; ¶ 0016; The user may select intersection points between different planes within the 2D environment. The different planes may include wall plane, ground plane (e.g., the flooring plane), top plane (e.g., the ceiling plane) and so forth – a video depicting a ground); generating a virtual ground that corresponds to the ground as depicted in the video (‘970; fig. 3A; ¶ 0053; The example 2D environment 300 may include an interior space bound by a ground plane (e.g., a flooring surface)); generating, in the video, a moveable virtual edge that moves along the virtual ground in response to movement of the mobile device (‘970; figs. 3A-3C; ¶ 0010; ¶ 0053-0054; ¶ 0071; user may place and move the virtual item via the moving module 216; virtual edge that moves along the virtual ground); detecting, using one or more inertial sensors (‘970; ¶ 0053; gyroscope), movement of the mobile device as the moveable virtual edge is projected in the video (‘970; ¶ 0005; ¶ 0053; gyroscope); in response to the movement, moving the moveable virtual edge from a closer position on the virtual ground to a farther position on the virtual ground that is farther from the mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a wearable computer device 138 such as Google Glass.TM. and the like) as viewed in the video on the mobile device (‘970; ¶ 0071; user may place and move the virtual item a farther position on the virtual ground that is farther from the mobile device as viewed in the video on the mobile device); generating, on the mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a wearable computer device 138 such as Google Glass.TM. and the like), a virtual vertical plane at the farther position of the moveable virtual edge (‘970; figs. 3A-3C; ¶ 0010; ¶ 0053-0058; generate the virtual wall at the determined edge); displaying, on the mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a wearable computer device 138 such as Google Glass.TM. and the like), renders of one or more virtual items on the virtual vertical plane (‘970; figs. 6A-6D; ¶ 0078-0079; The first virtual button 652, which is labeled "Live Mode," may be selected by the user 120 to visualize a 2D environment with any of the user devices 130, discussed above. The "Live Mode" button allows the user 120 to switch between edit mode (where objects may be moved, edited and so forth) and a "live" mode where the end result is displayed) on the display (‘970; fig. 78, element 710; ¶ 0092).
Jovanovic discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the filing of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art before the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Jovanovic to be combined into a single arrangement.

Regarding claim 2 (New), Jovanovic teaches the method of claim 1 and further teaches wherein the one or more virtual items comprise a planar item (‘970; ¶ 0016; The user may select intersection points between different planes within the 2D environment. The different planes may include wall plane, ground plane (e.g., the flooring plane), top plane (e.g., the ceiling plane) and so forth – a video depicting a ground).

Regarding claim 4 (New), Jovanovic teaches the method of claim 1 and further teaches wherein generating the virtual ground comprises: detecting a plurality of image features on the ground depicted in the video (‘970; ¶ 0037; figs. 6A-6D; ¶ 0078-0079).

Regarding claim 5 (New), Jovanovic teaches the method of claim 4 and further teaches wherein the virtual ground is generated to coincide with the plurality of image features detected on the ground (‘970; ¶ 0037; figs. 6A-6D; ¶ 0078-0079; element 602 ground plane, flooring surface, with the plurality of image features thereon).

Regarding claim 6 (New), Jovanovic teaches the method of claim 1 and further teaches wherein the vertical virtual plane is generated such that it extends perpendicularly from the virtual ground (‘970; figs. 3A; 5A and 6A; ¶ 0053; ¶ 0073; ¶ 0078; walls intersecting from the edge perpendicularly from the virtual ground plane also known as a floor and floor plane).

Regarding claim 7 (New), Jovanovic teaches the method of claim 1 and further teaches wherein the moveable virtual edge is a bottom side of a movable vertical plane (‘970; ¶ 0054; It should be appreciated that as described herein, a user may indicate two or more intersection points along the ground and wall plan and such intersection point may be sufficient to tag and generate a wall placement. The scale and perspective within the drawing enables the user to indicate a wall intersection and then the system may infer the wall position creating a wall normal to the ground plane. Further, gyroscope information from the electronic device provide information describing the orientation of the electronic device acquiring the 2D image. The gyroscope data may be employed with at least two wall-floor intersection points on a same wall to automatically generate a wall plane).

Regarding claim 8 (New), Jovanovic teaches the method of claim 1 and further teaches wherein the moveable virtual edge is a bottom side of a virtual door (‘970; ¶ 0065).

Regarding claim 9 (New), Jovanovic teaches the method of claim 8 and further teaches wherein the virtual door comprises renders to a virtual room that is projected in the video on the mobile device (‘970; ¶ 0065-0066).

Regarding claim 12 (New), Jovanovic teaches a mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a wearable computer device 138 such as Google Glass.TM. and the like) comprising one or more processors (‘970; fig. 7; element 702; ¶ 0091); (New) a memory storing instructions (‘970; fig. 7; element 704 and 724; ¶ 0091) that, when executed by the one or more processors (‘970; fig. 7; element 702; ¶ 0091), cause the mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a wearable computer device 138 such as Google Glass.TM. and the like) to perform operations comprising: generating, on a mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a wearable computer device 138 such as Google Glass.TM. and the like), a video depicting a ground (‘970; ¶ 0016; The user may select intersection points between different planes within the 2D environment. The different planes may include wall plane, ground plane (e.g., the flooring plane), top plane (e.g., the ceiling plane) and so forth – a video depicting a ground); generating a virtual ground that corresponds to the ground as depicted in the video (‘970; fig. 3A; ¶ 0053; The example 2D environment 300 may include an interior space bound by a ground plane (e.g., a flooring surface)); generating, in the video, a moveable virtual edge that moves along the virtual ground in response to movement of the mobile device (‘970; figs. 3A-3C; ¶ 0010; ¶ 0053-0054; ¶ 0071; user may place and move the virtual item via the moving module 216; virtual edge that moves along the virtual ground); detecting, using one or more inertial sensors (‘970; ¶ 0053; gyroscope), movement of the mobile device as the moveable virtual edge is projected in the video (‘970; ¶ 0053; gyroscope); in response to the movement, moving the moveable virtual edge from a closer position on the virtual ground to a farther position on the virtual ground that is farther from the mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a wearable computer device 138 such as Google Glass.TM. and the like) as viewed in the video on the mobile device; generating, on the mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a wearable computer device 138 such as Google Glass.TM. and the like), a virtual vertical plane at the farther position of the moveable virtual edge (‘970; figs. 3A-3C; ¶ 0010; ¶ 0053-0058; generate the virtual wall at the determined edge); displaying, on the mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a wearable computer device 138 such as Google Glass.TM. and the like), renders of one or more virtual items on the virtual vertical plane (‘970; figs. 6A-6D; ¶ 0078-0079; The first virtual button 652, which is labeled "Live Mode," may be selected by the user 120 to visualize a 2D environment with any of the user devices 130, discussed above. The "Live Mode" button allows the user 120 to switch between edit mode (where objects may be moved, edited and so forth) and a "live" mode where the end result is displayed) on the display (‘970; fig. 78, element 710; ¶ 0092).
Jovanovic discloses the above elements of claim 12 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the filing of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art before the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Jovanovic to be combined into a single arrangement.

Regarding claim 13 (New), Jovanovic teaches the mobile device of claim 12 and further teaches wherein the one or more virtual items comprise a planar item (‘970; ¶ 0016; The user may select intersection points between different planes within the 2D environment. The different planes may include wall plane, ground plane (e.g., the flooring plane), top plane (e.g., the ceiling plane) and so forth – a video depicting a ground).

Regarding claim 15 (New), Jovanovic teaches the mobile device of claim 12 and further teach wherein generating the virtual ground comprises: detecting a plurality of image features on the ground depicted in the video (‘970; ¶ 0037; figs. 6A-6D; ¶ 0078-0079).

Regarding claim 16 (New), Jovanovic teaches the mobile device of claim 15 wherein the virtual ground is generated to coincide with the plurality of image features detected on the ground (‘970; ¶ 0037; figs. 6A-6D; ¶ 0078-0079; element 602 ground plane, flooring surface, with the plurality of image features thereon).

Regarding claim 17 (New), Jovanovic teaches the mobile device of claim 12 and further teaches wherein the vertical virtual plane is generated such that it extends perpendicularly from the virtual ground (‘970; figs. 3A; 5A and 6A; ¶ 0053; ¶ 0073; ¶ 0078; walls intersecting from the edge perpendicularly from the virtual ground plane also known as a floor and floor plane).

Regarding claim 18 (New), Jovanovic teaches the mobile device of claim 12 and further teaches wherein the moveable virtual edge is a bottom side of a movable vertical plane (‘970; ¶ 0054; It should be appreciated that as described herein, a user may indicate two or more intersection points along the ground and wall plan and such intersection point may be sufficient to tag and generate a wall placement. The scale and perspective within the drawing enables the user to indicate a wall intersection and then the system may infer the wall position creating a wall normal to the ground plane. Further, gyroscope information from the electronic device provide information describing the orientation of the electronic device acquiring the 2D image. The gyroscope data may be employed with at least two wall-floor intersection points on a same wall to automatically generate a wall plane).

Regarding claim 19 (New), Jovanovic teaches the mobile device of claim 12 and further teaches wherein the moveable virtual edge is a bottom side of a virtual door (‘970; ¶ 0065).

Regarding claim 20 (New), Jovanovic teaches a machine storage medium (‘970; fig. 7; element 704 and 724; ¶ 0091) embodying instructions (‘970; fig. 7; element 704 and 724; ¶ 0091) that, when executed by a machine (‘970; fig. 7; element 704 and 724; ¶ 0091), cause the machine to perform operations comprising: generating, on a mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a wearable computer device 138 such as Google Glass.TM. and the like), a video depicting a ground (‘970; ¶ 0016; The user may select intersection points between different planes within the 2D environment. The different planes may include wall plane, ground plane (e.g., the flooring plane), top plane (e.g., the ceiling plane) and so forth – a video depicting a ground); generating a virtual ground that corresponds to the ground as depicted in the video (‘970; fig. 3A; ¶ 0053; The example 2D environment 300 may include an interior space bound by a ground plane (e.g., a flooring surface)); generating, in the video, a moveable virtual edge that moves along the virtual ground in response to movement of the mobile device (‘970; figs. 3A-3C; ¶ 0010; ¶ 0053-0054; ¶ 0071; user may place and move the virtual item via the moving module 216; virtual edge that moves along the virtual ground); detecting, using one or more inertial sensors (‘970; ¶ 0053; gyroscope), movement of the mobile device as the moveable virtual edge is projected in the video (‘970; ¶ 0053; gyroscope); in response to the movement, moving the moveable virtual edge from a closer position on the virtual ground to a farther position on the virtual ground that is farther from the mobile device as viewed in the video on the mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a wearable computer device 138 such as Google Glass.TM. and the like) as viewed in the video on the mobile device (‘970; ¶ 0071; user may place and move the virtual item a farther position on the virtual ground that is farther from the mobile device as viewed in the video on the mobile device); generating, on the mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a wearable computer device 138 such as Google Glass.TM. and the like), a virtual vertical plane at the farther position of the moveable virtual edge (‘970; figs. 3A-3C; ¶ 0010; ¶ 0053-0058; generate the virtual wall at the determined edge); displaying, on the mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a wearable computer device 138 such as Google Glass.TM. and the like), renders of one or more virtual items on the virtual vertical plane (‘970; figs. 6A-6D; ¶ 0078-0079; The first virtual button 652, which is labeled "Live Mode," may be selected by the user 120 to visualize a 2D environment with any of the user devices 130, discussed above. The "Live Mode" button allows the user 120 to switch between edit mode (where objects may be moved, edited and so forth) and a "live" mode where the end result is displayed) on the display (‘970; fig. 78, element 710; ¶ 0092).
Jovanovic discloses the above elements of claim 20 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the filing of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art before the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Jovanovic to be combined into a single arrangement.

Claims 3, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic (U. S. Patent Application Publication 2015/0331970 A1, hereafter ‘970) as applied to claims 1, 2, 4-9, 12, 13 and 15-20 above, and in view of Fekete et al. (U. S. Patent Application Publication 2014/0132633 A1, hereafter ‘633).

Regarding claim 3 (New), Jovanovic teaches the method of claim 1 and but does not explicitly teach wherein the renders are generated on the mobile device by applying one or more modeling texture to the one or more virtual items.
Fekete, working in the same field of endeavor, however, teaches wherein the virtual item is a planar item (‘833; fig. 5, wall furnishings; element 108-4 wall paper is an example of a planar item (once it is installed some might argue); ¶ 0099; wall paper) and generating the renders of the virtual item comprise: one or more modeling texture to the one or more virtual items (‘633; figs. 10-14; Abstract; ¶ 0027; ¶ 0117) for the benefit of presenting on a computer display in a way that simulates how the physical object design item would appear in a physical room corresponding to the virtual physical environment.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of incorporating planar wall items into a virtual physical environment as taught by Fekete with the virtual item simulation and display within a virtual environment as taught by Jovanovic for the benefit of presenting on a computer display in a way that simulates how the physical object design item would appear in a physical room corresponding to the virtual physical environment.

Regarding claim 10 (New), Jovanovic teaches the method of claim 1 and does not teach the method as further comprising: tracking image features across images of the video; generating transformation data describing transformations of the image features across images in the video; and continuously updating a position of a virtual camera based on transformation data.
Fekete, working in the same field of endeavor, however, teaches the method as further comprising: tracking the image features across images of the image sequence (‘633; figs. 9 and 10 and 13; ¶ 0121; ¶ 0187; interactive video renderings of image features and complete modeled environments; YouTube videos); and generating transformation data describing transformations from image features across the image sequence (‘633; figs. 9 and 10 and 13; ¶ 0121; ¶ 0187; interactive video renderings of image features and complete modeled environments; YouTube videos); and continuously updating a position of the virtual camera based on transformation data (‘633; figs. 9 and 10 and 13; ¶ 0115; ¶ 0121; ¶ 0187; interactive video renderings of image features and complete modeled environments; YouTube videos) for the benefit of presenting on a computer display in a way that simulates how the physical object design item would appear in a physical room corresponding to the virtual physical environment from all angles.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of tracking the image features across images of the image sequence as taught by Fekete with the virtual item simulation and display within a virtual environment as taught by Jovanovic for the benefit of presenting on a computer display in a way that simulates how the physical object design item would appear in a physical room corresponding to the virtual physical environment from all angles.

Regarding claim 11 (New), Jovanovic and Fekete teach the method of claim 10 and further teach wherein the one or more inertial sensors comprise a gyroscope (‘970; ¶ 0053; gyroscope).

Regarding claim 14 (New), Jovanovic teaches the mobile device of claim 13 but does not explicitly teach wherein generating the renders of the one or more virtual items comprise: applying one or more modeling texture to the one or more virtual items.
Fekete, working in the same field of endeavor, however, teaches wherein generating the renders of the one or more virtual items comprise: applying one or more modeling texture to the one or more virtual items (‘633; figs. 10-14; Abstract; ¶ 0027; ¶ 0117) for the benefit of presenting on a computer display in a way that simulates how the physical object design item would appear in a physical room corresponding to the virtual physical environment.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of incorporating planar wall items into a virtual physical environment as taught by Fekete with the virtual item simulation and display within a virtual environment as taught by Jovanovic for the benefit of presenting on a computer display in a way that simulates how the physical object design item would appear in a physical room corresponding to the virtual physical environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613